PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/530,727
Filing Date: 1 Nov 2014
Appellant(s): Naeymi-Rad et al.



__________________
John R. Linzer
Reg. No. 56,972
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 18, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claim 21 rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1-2, 6-9, 12-13 and 21-22 rejected under 35 U.S.C. 103 as being unpatentable over by Chaudhri et al. (U.S. Pub. No. 2012/0239671) in view of Chariot et al. (U.S. Pub. No. 2012/0179696) and Lawrence (U.S. Pub. No. 2013/0282713).
Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (U.S. Pub. No. 2012/0239671) in view of Chariot et al. (U.S. Pub. No. 2012/0179696) and Lawrence (U.S. Pub. No. 2013/0282713) and further in view of Sethumadhavan et al. (U.S. Pub. No 2013/0262142).
Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (U.S. Pub. No. 2012/0239671) in view of Chariot et al. (U.S. Pub. No. 2012/0179696) and Lawrence (U.S. Pub. No. 2013/0282713) and further in view of Joe et al. (U.S. Pub. No 2009/0150289).
Claims 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (U.S. Pub. No. 2012/0239671) in view of Chariot et al. (U.S. Pub. No. .
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (U.S. Pub. No. 2012/0239671) in view of Chariot et al. (U.S. Pub. No. 2012/0179696), Lawrence (U.S. Pub. No. 2013/0282713) and Bellegarda (U.S. Pub. No. 2012/0011124) and further in view of Sethumadhavan et al. (U.S. Pub. No 2013/0262142).

(2) Response to Argument
Regarding the previous grounds of rejection of claim 21 under 35 U.S.C. §101:
First, Appellant argues that the claim is not directed to an abstract idea because the Office admits that the claim is directed to the generation of a particular type of user interface and that the specification teaches technical benefits that are derived from that user interface and that the claims therefore analogous to Data Engine techs. LLC v. Google LLC, 906 F. 3d 999 (Fed. Cir. 2018). Specifically, that Appellant argues that claim 21 is directed to a method by which multiple problem list entries are analyzed, grouped, and ranked and then, after all of that has been done, a graphical user interface is generated in which the analyzed data is specifically displayed. This specific arrangement results, as in Data Engine Techs., in a “highly intuitive, user-friendly interface” that eliminates the need for clinicians to have to navigate through multiple parts of a patient’s medical record, to decipher different parts of a patient’s record to determine if they are related, and to evaluate portions of the patient’s problem list that 
While the Appellant may assert that the Office has admitted that the claim is directed to the generation of a particular type of user interface, claim 21 has been found to be directed to an abstract idea under step 2A, prong one. The limitations in the identified abstract idea fall within the subject matter grouping of mental processes. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “using a computer”, “by a computer” and “graphical user interface”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a computer”, “using a computer” and “graphical user interface” language the claim encompasses a user manually mapping problem list entries with descriptions and concepts, determining duplicate and related entries, grouping the entries, ranking the entries and displaying the categories and rankings in a desired fashion (i.e. on pen and paper). The mere nominal recitation of a generic computer and generic graphical user interface does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Regarding Data Engines Tech., the “particular type of user interface” resulting in a “highly intuitive, user-friendly interface” is claimed as “displaying each category of related entries in separate regions of the graphical user interface, each region including a unique header and the respective ranked entries in ranked order”. This step merely Data Engines Tech. Further, there appears be no technical problem (i.e. navigating 3D spreadsheets) that the user interface addresses that would make the claim similar to Data Engines Tech. Therefore, when viewed as a whole, the claims are not directed towards generating a particular type of highly intuitive, user-friendly interface, but to the mental process of mapping problem list entries to domains, concepts, descriptions, analyzing the concepts, grouping the entries and ranking the entries. 

Second, Appellant argues that the claim is integrated into a practical application because the claims are similar to examples 42 and 37 in the USPTO’s subject matter eligibility examples.
Regarding example 42, the Appellant argues that the mapping of the problem list entries to domains, concepts and descriptions essentially addresses the same situation as example 42 in that it permits the useful application of data, regardless of the format that the data was originally captured. 
However, the mapping step was determined to be part of the abstract idea as a mental process and not an additional limitation which could integrate the abstract idea into a practical application. The only addition limitation in the mapping step is the “using a computer” language which amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea and which is not enough to integrate the abstract idea into a practical application. 

However, example 37 was not found eligible because the display of information on the GUI is altered as a result of the analysis of data, but because of the improvement to automatically arranging icons based on a determined usage of the icons. This was determined to be an improvement over prior art systems resulting in improved user interfaces for electronic devices. In claim 21, data is analyzed and then displayed in a desired format and there is no alleged improvement to the user interface. The displaying step can be considered to be the extra-solution activity of selecting a particular data source or type of data to be manipulated as it is simply displaying the data of the analyzing steps in a desired format. This finding is supported by MPEP §2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Regarding the previous grounds of rejection of claims 1, 15 and 21 under 35 U.S.C. §103:
First, Appellant argues that Chaudhri does not teach or suggest the user of an interface terminology “wherein each concept is unique within a given domain, and wherein each description maps to a respective concept and is an alternative way to express the concept”.  Specifically, the Appellant argues that identifying concepts which are synonymous (also known as ‘variants’) taught by Chaudhri in paragraph [0053] 
However, the Appellant appears to have misunderstood the claim mapping to Chaudhri. As discussed in paragraph [0046], Chaudhri teaches that problem list entries are mapped to concepts and associated contextual information (i.e. descriptions). The contextual information may be alternative ways to express the associated concept. For example, “no history of diabetes” would yield the negated concept “diabetes”, while “diabetes is controlled” would yield a positive instance of the concept “diabetes”.

Second, Appellant argues that it would not have been obvious, as a matter of law, to combine Charlot’s disclose with Chaudhri. Specifically, that Appellant argues because Chaudhri teaches that its system permits someone to locate desired medical information which may be expressed in different ways, the motivation to combine Charlot and Chaudhri to locate desired medical information which may be expressed in different ways is insufficient. 
However, while Chaudhri teaches searching for medical information using search terms, its variants and synonyms, this may not be the best or most efficient method. One of ordinary skill in the art would look to all the available methods for locating desired medical information and would be motivated to incorporate the interface terminology, wherein the interface terminology comprises a plurality of domains, a plurality of concepts, and a plurality of descriptions, wherein each concept is unique within a given domain, of Charlot into the system of Chaudhri to better locate desired medical information which may be expressed in different ways and to make it less 
Additionally, Chaudhri implicitly discloses the use of domains in paragraph [0050] by stating that “Concepts” are medical concepts such as medications, allergies, problems and diagnoses, procedures, immunizations, measurements, observations, symptoms and the like”, implying that a concept “diabetes” would be in the domain of problems or diagnoses, and Charlot is used to more explicitly teach that the interface terminology as claimed. For example, paragraph [0011] of Chariot discloses that “Multiple descriptions may belong to one concept, and each concept may belong to one general domain, i.e., a distinct category such as problems, procedures, diagnoses, medications, allergies, etc. Necessarily, a concept has at least one description.” Therefore, Charlot is simply used to explicitly teach the plurality of domains, wherein each concept is unique within a given domain. Put another way, Chaudhri implicitly discloses the use of domains and unique concept within the domains (i.e. problems, allergies, diagnosis) and Charlot simply explicitly teaches this terminology structure to better show that using domains, concepts and descriptions is old and well known. Therefore the functionality of Chaudhri would remain indicted by simply explicitly including domains with unique concepts in the system.


However, paragraph [0046] clearly teaches that “The text is further processed to determine what type of document or document section the text represents, what measurements, dates and other context pertain to the concept and whether the concept is stated in the negative (for example, “no history of diabetes” would yield the negated concept “diabetes”, while “diabetes is controlled” would yield a positive instance of the concept “diabetes.” Therefore, the text (i.e. entries) are mapped to the context (i.e. descriptions) of the concepts and the context is an alternative way to express the concept as discussed above. Additionally, if the text (i.e. entries) are mapped to a concept and the concept is mapped to associations/context, the text is also mapped to the associations/context, regardless of whether is done via a hierarchical structure or not.

Fourth, Appellant argues that Chaudhri does not teach or suggest “normalizing, using a computer, entries in the problem list”. Specifically, the Appellant argues that indexing and metatagging health information as taught by Chaudhri is not normalizing 
	However, paragraph [0035] of the Appellant’s specification states “Thus, each problem list element is analyzed and tagged with a description that represents the clinical intent behind that element, the description being part of an interface terminology and mapping within that terminology to a concept, thereby normalizing the problem list elements.” It is therefore unclear how indexing and metatagging the problem list entries with concepts and context of Chaudhri cannot be considered “normalizing” as the Appellant’s specification describes normalizing is done by tagging elements of the problem list with a description. Furthermore, the indexing and metatagging of Chaudhri normalizes the text such that the later analysis and comparisons are possible.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN C HEIN/Examiner, Art Unit 3686     
                                                                                                                                                                                                   Conferees:

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686 

                                                                                                                                                                                                       /JASON S TIEDEMAN/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),